Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 07/15/2022.  Claims 1, 3, 5, 6, 8-12, 14, 15, 17, 18 and 20-27 are pending and have been examined.
The information disclosure statement (IDS) submitted on 07/15/2022 was considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications (16/911,005, 62/865,480, 62/641,599, 62/728,809) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1, 3, 5, 6, 8-12, 14, 15, 17, 18 and 20-27 are not entitled to the benefit of the prior-filed applications.  The priority date for claims 1, 3, 5, 6, 8-12, 14, 15, 17, 18 and 20-27 is 06/24/2020.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5, 6, 8-12, 14, 15, 17, 18 and 20-27 are allowable because the prior art fails to teach or suggest a sound sensing device comprising: 
a communication module that sends data via at least one communication signal to at least one device external to the sound sensing device,  
a sound frequency detector that senses sound frequencies of audible signals, the sound frequency detector configured to be triggered when at least one predetermined sound frequency is detected, the at least one predetermined sound frequency to be detected being adjustable to match an audible output signal of at least one alarm module located external to the sound sensing device, the at least one alarm module configured to produce the audible output signal in response to a detection of potential theft of at least one asset;
wherein when the sound frequency detector is triggered, the communication module sends the at least one communication signal to the at least one device external to the sound sensing device, the at least one communication signal including information related to the at least one asset; and
an audible message generator that generates an audible message including information related to the at least one asset, wherein the communication module sending the at least one communication signal further includes sending the generated audible message, as recited in the claims.
The closest prior art, Stilp et al. (US 2007/0146127), discloses a system for detecting audible alarms from a variety of security and home automation systems.  However, Stilp et al. does not disclose the audible output signal is produced in response to a potential theft of an asset and generating an audible message which includes information related to the asset as claimed.  Stilp et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425